PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/616,049
Filing Date: 7 Jun 2017
Appellant(s): Kippel et al.



__________________
Jason D. Grier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/03/2021.




1. Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated March 13, 2013 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

2. Response to Argument
Appellants argue against the Office’s position on six grounds of rejection the following are responses for each ground of rejection:

 First Ground of Rejection to be Reviewed on Appeal
Appellant argues against the Office’s position that independent  Claims 1, 14, and 18 are indefinite as the limitations “a load condition of the gas turbine […] one or more different load conditions” provides  an unambiguous interpretation by one of ordinary skill in the art. 
Appellant arguments are purely conclusory without recited any factual support for his assertion. Indeed, Appellant do not provide any support and/or explanation on how one of ordinary skill in the art will interpret such limitation without being ambiguous.
As articulated in the Final Office Action of 04/09/2021, it is not clear if the term “load condition” firstly recited corresponds, is linked to, or is different from the term “one or more different load conditions”. In other words, it is not clear if the term “load condition” firstly recited is included in “one or more different load conditions” secondly recited, corresponds to 
Consequently, it is believed that the rejection of independent Claims 1, 14, and 18 under 35 U.S.C. §112(b) as being indefinite should be sustained.

Second Ground of Rejection to be Reviewed on Appeal
Appellant argues against the Office’s position that independent Claims 1, 14, and 18 are obvious in view of Wentzel, Gauthier, Eiteneer and Buzanowski.
Appellant generally asserts that Wentzel, Gauthier, Eiteneer and Buzanowski fails to teach “plurality of ammonia injection grids arranged in multiple stages within the housing, wherein each ammonia injection grid of the plurality of ammonia injection grids comprises a plurality of injection tubes configured to selectively inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine, and each ammonia injection grid of the plurality of ammonia injection grids is individually tuned during commission to operate with one or more different load conditions of the gas turbine”.
 However, as articulated in the Final Office Action of 04/09/2021 Wentzel, Gauthier, Eiteneer and Buzanowski teaches the above mentioned limitation as the following:
Wentzel discloses and a plurality of ammonia injection injector pairs arranged in multiple stages within the housing, each ammonia injector pair of the plurality of ammonia injection pairs to inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine, and each ammonia injector pair of the plurality of ammonia injection pairs is 
Gauthier, provides evidence that parameters in general, i.e. any type of parameters, are tuned during commissioning. More precisely Gauthier is used as evidence to show that parameters of an engine, in general and a fortiori injection parameters, are tuned during commissioning.
Eiteneer teaches that ammonia injection is performed for both internal and gas turbine engine and that ammonia injection is performed via a grid.
Consequently Wentzel, as evidenced by Gauthier, and in view of Eiteneer teaches a plurality of ammonia injection grid arranged in multiple stages within the housing, and each ammonia injection grid of the plurality of ammonia injection grid is individually tuned during commission to operate with one or more different load conditions of the gas turbine.
Buzanowski teaches the injection grid comprising a plurality of injection tubes configured to selectively inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine.
Therefore, Wentzel, as evidenced by Gauthier, in view of Eiteneer and further in view of Buzanowski teaches “plurality of ammonia injection grids arranged in multiple stages within the housing, wherein each ammonia injection grid of the plurality of ammonia injection grids comprises a plurality of injection tubes configured to selectively inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine, and each ammonia injection grid of the plurality of ammonia injection grids is individually tuned during commission to operate with one or more different load conditions of the gas turbine”.


i) ammonia injector grids, much less ammonia injector grids including  multiple tubes configured to selectively inject ammonia into an exhaust flow from the gas turbine based on a load condition of the gas turbine, and 
ii) the injectors 36 being specifically setup (i.e. tuned during commission) prior to use for operation with one or more different load conditions of the gas turbine. 
Regarding i), as articulated in the Final Office Action of  04/09/2021 Wentzel discloses a plurality of ammonia injector pairs (37; 39, Fig. 1), wherein each ammonia injector pair of the plurality of ammonia injection pairs is configured to inject ammonia (see [0021] wherein the supply 40 that supply the injection pair with ammonia) into an exhaust flow (“exhaust”, Fig. 1) from the engine (see [0026]) based on a load condition of the gas turbine (see [0026] that recites “a signal indicative of an exhaust parameter [i.e. a load condition load of the engine since the exhaust parameters are directly related to the load of the engine]. Based on the signal indicative of the exhaust parameter, […] controller 46 determines […] an amount of reductant that should be sprayed by reductant injectors 36 into the exhaust flow of passage 30.”).
Thus, Wentzel discloses ammonia injector pairs to inject ammonia into an exhaust flow from the gas turbine based on a load condition of the gas turbine.
The modification of the ammonia injector pairs into ammonia injection grids with multiple tubes configured to selectively inject ammonia is taught by Buzanowski.
Regarding ii),,  as articulated in the Final Office Action of  04/09/2021 Wentzel   recites “controller 46 may be configured to reference lookup tables, databases, operational models  or other sources based on one or more signals from the sensors 48 [i.e. operational parameters of gas turbine that are established/adjusted/tuned at the time of commissioning to meet customer’s reference [e.g. look-up table, databases, operational models that are established during commissioning as evidenced by Gauthier, see [0009] set the defined dosing period and the reductant injectors 36 assignments [i.e. tuning the dosing and/or assignment of each injectors of each injector by adjusting the predetermined degree and/or predetermined time/period of opening of the valves controlling the injection]” see [0049] of Wentzel.
In addition, see [0047] of Wentzel that discloses a specific amount of reductant to be injected by each injector, e.g. 0. 2/3 liters for the first 3 injectors and 0 liter for the others, for a given temperature and a given mass flow rate, i.e. load of the engine since temperature and mass flow rate of the exhaust gases is directly related to the load, or equivalently individually tune the injector, e.g. adjusting the predetermined degree and/or predetermined time/period of opening of the valves controlling the injection, based on the load of the gas turbine.
 The relationship parameters between the tuning, amount of reductant injected, and the loads of the gas turbine [i.e. load conditions], is necessarily taken from the references mentioned in [0042], e.g. look-up table, databases, that are established during commissioning as evidenced by Gauthier, see [0009]; and/or see [0045] that recites “adjusting  one or more of reductant injectors 36 timing, reductant injectors 36 sequence, and reductant injectors 36 grouping [i.e. individually tune by adjusting the predetermined degree and/or predetermined time/period of opening of the valves controlling the injection]” and that discloses the dosing, i.e. tuning by adjusting the predetermined degree and/or predetermined time/period of opening of the valves controlling the injection, is based on the exhaust flow rate, i.e. loads conditions of the gas turbine 
 Thus, Wentzel (as evidenced by Gauthier) discloses the injectors 36 being specifically setup and tuned during commission, via the operational parameters, prior to use for operation with one or more different load conditions of the gas turbine.

In addition, Appellant asserts that Buzanowski is silent with regard to selective injection of ammonia by injections tubes to operate with different load conditions of a gas turbine as Buzanowski only relates to adjusting ammonia levels based on temperatures and flues gas levels in SCR chamber, not a load condition of the gas turbine.
However, Buzanowski teaches an injection grid (6; Figs. 3-5) comprising a plurality of injection tubes (see tubes with valves 3 between vaporizer 740 and catalyst 8; Fig. 7) configured to selectively (valves 3 provides selection closing or opining area of the grid where ammonia is injected, see Fig. 7 [0043, 49, and 53]) inject ammonia into the exhaust flow from the gas turbine based on a load condition of the gas turbine (see [0053] wherein the ammonia ejection is based on the temperature and flow of the flue gases, i.e. load condition since temperature and flow of the exhaust gases that exit the turbine engine and goes to the SCR are directly related to the load of the gas turbine, see Kulkarni (US 20160376956)  in Fig. 7 establishing direct relationship between temperature and flow of the exhaust gases and gas turbine load ). 


Further Appellant conclusory asserts, without factual support, that one of ordinary skill in the art would recognize that the commissioning of a gas turbine engine is a specific procedure that must be done on site during the installation of industrial gas turbine engine to ensure the gas turbine engine meets certain requirements.
However, commissioning is defined as “the process of assuring that all systems and components of a […] industrial plant are designed, installed, tested, operated, and maintained according to the operational requirements of the owner or final client. […] Commissioning activities in the broader sense are applicable to all phases of the project from the basic and detailed design, procurement, construction and assembly until the final handover of the unit to the owner, sometimes including an assisted operation phase.” See https://en.wikipedia.org/wiki/Project_commissioning.
Narrowly, interpreted the term commissioning as simply a specific procedure that is done only on site and only for industrial engines, is not commensurate in scope with the requirements of the claims as interpreted under the Broadest Reasonable Interpretation (BRI).  
Consequently, the interpretation of the term “commissioning” is commensurate with the Broadest Reasonable Interpretation.

Furthermore, Applicant asserts that the limitation “Individually tuned during commission” is a structural recitation not a functional recitation, and that even if such limitation would be considered as functional, weight should be given to this limitation.
However, as articulated in the previous office actions the limitations “individually tuned during commission” is a function language as no structure is present in the mentioned limitation, and only terms directed what the gas turbine does, versus what the gas turbine is. Further, it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.  It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.



Third Ground of Rejection to be Reviewed on Appeal
Appellant argues against the Office’s position that dependent Claim 8 is obvious in view of Wentzel, Gauthier, Eiteneer, Buzanowski, and Broderick.
Appellant asserts that Kraemer fails to obviate the alleged deficiencies of Wentzel, Gauthier, Eiteneer, and Buzanowski of Claim 1.  However, as discussed above and as articulated in the Final Office Action of 04/09/2021, the combination of Wentzel, Gauthier, Eiteneer, and Buzanowski indeed teaches all of the limitations of independent Claim 1.  Moreover, in reference to dependent Claim 8, as further articulated in the Final Office Action of 04/09/2021, Broderick is used to solely show that the additional limitations claimed in Claim 8 are known and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the combination of Wentzel, Gauthier, Eiteneer, and Buzanowski in order to have the plurality of valves being configured to be controlled manually.  Therefore, Wentzel, Gauthier, Eiteneer, and Buzanowski as modified by Broderick teaches all of the limitations required by dependent Claim 8.

Fourth Ground of Rejection to be Reviewed on Appeal
Appellant argues against the Office’s position that dependent Claim 10 is obvious in view of Wentzel, Gauthier, Eiteneer, Buzanowski, and Kraemer.
Appellant asserts that Kraemer fails to obviate the alleged deficiencies of Wentzel, Gauthier, Eiteneer, and Buzanowski of Claim 1.  However, as discussed above and as articulated 

Fifth Ground of Rejection to be Reviewed on Appeal
Appellant argues against the Office’s position that dependent Claim 21 is obvious in view of Wentzel, Gauthier, Eiteneer, Buzanowski, and Wirt.
Appellant asserts that Wirt fails to obviate the alleged deficiencies of Wentzel, Gauthier, Eiteneer, and Buzanowski of Claim 14.  However, as discussed above and as articulated in the Final Office Action of 04/09/2021, the combination of Wentzel, Gauthier, Eiteneer, and Buzanowski indeed teaches all of the limitations of independent Claim 14.  Moreover, in reference to dependent Claim 21, as further articulated in the Final Office Action of 04/09/2021, Wirt is used to solely show that the additional limitations claimed in Claim 21 are known and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the combination of Wentzel, Gauthier, Eiteneer, and Buzanowski in order to have a cooling air grid disposed within the housing axially upstream of the CO oxidation catalyst, wherein the cooling air grid is configured 

Sixth Ground of Rejection to be Reviewed on Appeal
With regards Claim 11, it is noted despite the rejection set forth in the Final Rejection of 04/09/2021, Claim 11 had been previously canceled and the rejection are moot/not applicable.  Appellant’s arguments regarding claim 11 have thus not been considered.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/R.A.C./Examiner, Art Unit 3741                                                                                                                                                                                                        Conferees:
Todd E. Manahan
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
Quang Thanh
/QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an